There is no legal obligation of the owners of lands that were illegally included in a municipality and afterwards legally excluded therefrom, to pay taxes on the lands for municipal governmental operating expenses, after the lands have been legally excluded from the jurisdiction of the municipality by statutory authority or by judicial adjudication. If particular municipal governmental benefits are afforded to unincorporated or excluded lands or to their owners, it may be a subject of contract if not ultra vires or illegal.
Nor can a municipality legally impose debt service taxation by means of tax collections or by issuing tax sale certificates or tax deeds for non-payment of the tax or otherwise, upon lands that had been illegally included in a municipality and afterwards legally excluded therefrom *Page 468 
after the municipality had incurred contract obligations for public municipal improvements which were or are materially and substantially beneficial to the excluded lands in common with the lands legally included ill the municipality, unless and until the municipality is so duly authorized by statute under the organic principle of the last sentence of Section 8, Article VIII of the Florida Constitution or by judicial adjudication of de facto jurisdiction and duly conferred authority of the existing municipality to enforce proportionate taxation of the excluded lands to pay the municipal debt.
But when de facto jurisdiction of an existing de jure
municipality is established by judicial adjudication over lands that were illegally included in a municpality by a prima facie valid statute, such lands have been legally excluded therefrom after the municipality had, while the excluded lands were in the municipality by virtue of a prima facie valid statute, legally issued and sold, and used the proceeds of, bonds for duly authorized public municipal improvements which materially and substantially benefited the excluded lands in common with non-excluded lands of the municipality, the courts may in appropriate proceedings require the existing municipality to exercise de facto jurisdiction to enforce against the excluded lands fairly proportionate taxation to pay the bonds so issued and used, if it is equitable to proportionately enforce the tax which had been duly authorized by statute on all the taxable lands in the municipality when the bonds were issued, to pay the bonds, and the owners of the excluded lands did not in due time resist the illegal inclusion of the taxable lands and the imposition of the tax, but acquiesced therein, so as to create an estoppel against them. See City of Winter Haven v. *Page 469 
Klemm, 132 Fla. 334, 181 So. 153; 133 Fla. 525, 182 So. 841; State v. City of Pompano, 136 Fla. 730, 188 So. 610, 629.